      Case 1:19-cv-01862-DLC Document 65 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              19cv1862 (DLC)
JOSE JAVIER FERNANDEZ,                 :
                                       :                   ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
THE CITY OF NEW YORK, NEW YORK CITY    :
POLICE DEPARTMENT, JAMES P. O’NEILL,   :
Commissioner of the New York City      :
Police Department, POLICE OFFICER      :
JOSE CEPEDA, Shield #19206, SGT.       :
AMADEO OKTROVA, Shield #26126, and     :
NEW YORK CITY POLICE OFFICERS JOHN     :
DOES (names and shield numbers of whom :
are presently unknown) and other       :
unidentified members of THE NEW YORK   :
CITY POLICE DPEARMENT,                 :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 20, 2020, defendants moved for summary judgment.

Plaintiff’s opposition was originally due April 10.         Two

extensions of that deadline have been granted, and plaintiff’s

opposition is presently due June 12.      On May 26, plaintiff’s

counsel left a voicemail with chambers indicating that he was

having trouble filing certain exhibits to plaintiff’s opposition

to the motion for summary judgment.      Plaintiff’s counsel

inquired whether those exhibits may be served by mail or email.

Accordingly, it is hereby

     ORDERED that all filings must be made on ECF.         For

assistance with electronic filing, counsel may contact the ECF
         Case 1:19-cv-01862-DLC Document 65 Filed 05/26/20 Page 2 of 2



Help Desk at helpdesk@nysd.uscourts.gov.          See also S.D.N.Y., ECF

Rules and Instructions (last visited May 26, 2020), https://

www.nysd.uscourts.gov/rules/ecf-related-instructions.




Dated:       New York, New York
             May 26, 2020


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                      2
